Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/21 has been entered.
Election/Restrictions
Newly submitted claim 22-29 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
A) lens assembly species comprising positive 2nd lens and negative 3rd lens depicted by Fig. 11 (claim(s) 22-29);
B) lens assembly species comprising negative 2nd lens and positive 3rd lens depicted by Fig. 1 (claim(s) 2, 6);


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22-29 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 11/9/21 have been considered as follows.
Objections of claim 1:
	The objections are withdrawn in view of the amendment.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by You (US 20200249442, of record). 

    PNG
    media_image1.png
    400
    471
    media_image1.png
    Greyscale

Regarding claim 1, You teaches a lens assembly (e.g., Fig. 1, Tables 1-3 and 28, +-+++-) comprising:
a first lens which is a meniscus lens with positive refractive power and comprises a convex surface facing an object side and a concave surface facing an image side;
a second lens which is with refractive power;
a third lens which is with refractive power;
a fourth lens which is positive refractive power and comprises a convex surface facing the object side;
a fifth lens which is with positive refractive power and comprises a convex surface facing the image side (near the edge); and
a sixth lens which is with negative refractive power and comprises a convex surface along an optical axis facing the object side and a concave surface facing the image side;

wherein the lens assembly satisfies:
	3<D1/T6<9 (4.61/(1.83x0.7459)=3.4);
wherein D1 is an effective optical diameter of the convex surface of the first lens and T6 is a thickness of the sixth lens along the optical axis.

Regarding claim 2, You further teaches the lens assembly as claimed in claim 1, wherein:
the second lens is a meniscus lens with negative refractive power and comprises a convex surface facing the object side and a concave surface facing the image side (Fig. 1); 
the third lens is with positive refractive power and comprises a convex surface facing the object side (Tables 1-2); and
the lens assembly satisfies at least one of the following conditions:
	1.2<f/D1<2.5 (Table 28: 1.83);
−3.5<(f 1 +f 5 +f 6)/(T 5 +T 6 −R 62 +R 52)<−1.5;
	−10<F×((f 1 −f 6)/(T 5 +T 6 −R 62 +R 52))<−3;
	1.3 mm<(f 1 −f 6)/((T 5 +T 6)/G 5)<5 mm;
wherein D1 is an effective optical diameter of the convex surface of the first lens, f is an effective focal length of the lens assembly, F is a F-number of the lens assembly, f1 is an effective focal length of the first lens, f5 is an effective focal length of the fifth .
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over You.
Regarding claim 6, You teaches all the limitations as stated in claim 2, and further teaches 
|AAG×(R 21 +R 22)/(R 21 −R 22)|<20 mm (4.25x2);
wherein AAG is a total air interval from the concave surface of the first lens to an object side surface of a lens which is closest to the image side along the optical axis, R21 is a radius of curvature of an object side surface of the second lens, and R22 is a radius of curvature of an image side surface of the second lens.
	You does not teach 10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)|.
Absent any showing of criticality and/or unpredictability, having 10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)| would have been known to one of ordinary skill in the art 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of You by having 10 mm<|AAG×(R 21 +R 22)/(R 21 −R 22)| for the purposes of scaling up the lens assembly to have a desired size.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234